Citation Nr: 0021927	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder with sciatic paresthetica, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a mallet avulsion fracture of the left ring 
finger.

3.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the distal phalanx, right middle 
finger.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The available service administrative records show that the 
veteran served on active duty from August 1961 to August 1977 
and from August 1981 to September 1985.  He served a total of 
twenty-four years, one month, and seventeen days of active 
service for retirement.

The instant appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied claims for 
increased ratings for a low back disorder with sciatic 
paresthetica, residuals of a mallet avulsion fracture of the 
left ring finger, and residuals of a fracture of the distal 
phalanx of the right middle finger.  This case was remanded 
by the Board of Veterans' Appeals (Board) in March 1998 for 
further development.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected low back disorder with 
sciatic paresthetica is currently manifested by complaints of 
pain with occasional radiation down the lower extremities and 
no more than moderate limitation of motion.

3.  The veteran's service-connected residuals of a mallet 
avulsion fracture of the left ring finger are currently 
manifested by complaints of pain and some limitation of 
motion without amputation, ankylosis, or angulation.

4.  The veteran's service-connected residuals of a fracture 
of the distal phalanx, right middle finger, are currently 
manifested by complaints of pain without competent evidence 
of ankylosis or positive findings on X-ray.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected low back disorder with sciatic 
paresthetica have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Code 5295-5293.

2.  The criteria for a compensable rating for residuals of a 
mallet avulsion fracture of the left ring finger have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5155, 5227 
(1999).

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the distal phalanx, right middle finger, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5226 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claims are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  That is, he has presented 
claims which are plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the veteran to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed, including development 
performed pursuant to the March 1998 Remand.  Service medical 
records, VA treatment records, private chiropractic treatment 
records, and leave statements from the veteran's employment 
have been associated with the claims folder.  For these 
reasons, the Board finds that VA's duty to assist the 
veteran, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Low back disorder with sciatic paresthetica 

The Board has reviewed all the pertinent evidence of record.  
The veteran was service-connected for a low back disorder 
with sciatic paresthetica in an October 1992 rating decision.  
A 10 percent disability evaluation was initially assigned for 
that disorder, which was raised to the current 20 percent 
level in a March 1996 Board decision.

The veteran filed the present claim for increase in December 
1996.  A March 1996 VA treatment record noted that the 
veteran was last seen two years earlier.  He complained of 
periodic, acute flare-ups of lumbar spine disc disease.  The 
Board notes that service connection for degenerative disc 
disease was denied in a May 1994 rating decision.  A November 
1996 VA X-ray revealed only the nonservice-connected 
osteoarthritis.

As support for an increased rating, the veteran asserts that 
he has mild to moderate degenerative osteoarthritis; sciatica 
in the legs and arms; that he needs to use a transcutaneous 
electrical nerve stimulation (TENS) unit; and that he 
requires chiropractic care to continue work and movement.

During a May 1997 VA spine examination, the veteran reported 
progressively worsening low back pain which mainly radiates 
to the left leg and foot and sometimes to the right thigh.  
He reported missing 63 hours of work from May 1995 to April 
1996 and 55 1/2 hours of work from 1996 to 1997 due to back 
pain.  He reported taking Ibuprofen as needed for back pain.  
He had pain with straight leg raising, and pain was noted 
with all movements.  There were no postural abnormalities, 
fixed deformities, sensory or motor loss, or muscle atrophy 
attributable to the service-connected back disorder.  Range 
of motion was flexion 56 degrees; backwards extension from 22 
to 34 degrees; left lateral flexion of 22 degrees; right 
lateral flexion of 28 degrees; and rotation of 30 degrees, 
bilaterally.

Records provided by the veteran show that he filed a claim 
for continued compensation due to traumatic injury in 
November 1996.  He reported that earlier that month he 
injured his low back when he removed a wheelchair from a 
stack and when he was unloading a supply truck.  VA 
outpatient treatment records dated from April 1997 to January 
1998 do not reveal significant complaint, treatment, or 
diagnosis referable to the low back.

Treatment records from the veteran's chiropractor, dated from 
January 1995 to April 1998 show that the veteran was treated 
several times a month for complaints of low back pain and 
complaints of neck and elbow pain.  Treatment included 
manipulation, ultrasound, and heat.  In May 2000 he underwent 
another VA examination.  He reported daily pain that ranged 
from one to ten on a scale of ten with usual pain at a level 
of seven.  He reported radiation down both lower extremities.  
He was on no specific treatment at the present time, but he 
did take Ibuprofen as needed.

The veteran reported pain of 10 during flare-ups caused by 
prolonged weight-bearing or sitting.  The examiner noted that 
the veteran reported flare-ups once or twice a week, brought 
on by prolonged sitting or standing, which did not interfere 
with employment. 

Tenderness was noted at the sacral notch.  There was no fixed 
deformity and no postural abnormality.  Range of motion was 
flexion 78 degrees (normal is 90); backwards extension from 
24 degrees (normal is 35); left lateral flexion of 25 degrees 
(normal is 35); right lateral flexion of 28 degrees (normal 
is 35); and rotation of 30 degrees, bilaterally (normal is 
40).  The examiner noted that range of motion was with 
consideration of pain, fatigue, weakness, and incoordination 
and was altered by repetition.  Based on the range of motion 
results when compared to the normal values provided by the 
examiner, the examiner concluded that the veteran had a 15 to 
20 percent decrease in range of motion from the norm, with 
increased pain.  It was noted that there was a further 
decrease of 10 to 20 percent range of motion.

The examiner noted that the veteran was a purchasing agent 
for the prosthetics department of a VA medical facility and 
that he had lost no time from work due to his service-
connected back disability in the past 12 months.  Therefore, 
the examiner assumed that the back disorder had no bearing on 
his employability.  The examiner concluded that there was 
some evidence of sciatic distribution or radiculopathy 
regarding the sciatic paresthetica in addition to lateral 
femoral cutaneous nerve involvement.

Following the examination, the veteran submitted a written 
statement and leave records from his employer.  He asserted 
that, contrary to the statements made by the 2000 examiner, 
he lost sick days from work for his back.  Records from June 
to December 1999 show that the veteran took 148 hours (or 18 
1/2 eight-hour days or approximately 3 1/2 five-day weeks) of 
sick leave during this period.  In a later written statement, 
the veteran indicated that he had taken 138 hours of sick 
leave for his back in the last twelve months.

The veteran's low back disorder with sciatic paresthetica is 
currently rated as 20 percent disabling under Diagnostic Code 
5295-5293 as analogous to lumbosacral strain and 
intervertebral disc syndrome.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5295, 5293 (1999).  Diagnostic Code 5295 for 
lumbosacral strain provides a 20 percent rating for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; and a 40 percent 
evaluation for severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  Diagnostic Code 5293 
for intervertebral disc syndrome provides a 20 percent rating 
for moderate symptoms with recurring attacks, and a 40 
percent rating for severe symptoms including recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The veteran's service-connected low back disorder is 
manifested by moderate loss of motion, pain with occasional 
radiation down the lower extremities, and some tenderness in 
the sacral notch.  The veteran's most recent lumbar spine 
examination did not find any significant muscle spasm, and 
only mild spasm was noted during the 1997 VA examination.  
Neither the chiropractic treatment records nor the veteran's 
statements reveal severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Likewise, 
these records do not show severe symptoms of intervertebral 
disc disease with only intermittent relief.  Further, no 
significant low back problems were noted in recent VA 
treatment records.  For these reasons, the Board finds that 
the veteran's symptoms are consistent with no more than a 20 
percent evaluation under either Diagnostic Code 5295 or 
Diagnostic Code 5293.

The Board has considered other Diagnostic Codes for 
application.  Diagnostic Code 5003 pertains to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
However, as noted above, degenerative disc disease was 
determined to be a nonservice-connected disability; 
therefore, Diagnostic Code 5003 is not for application.  
Diagnostic Code 5292 applies to limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  In order to warrant a rating in excess of 20 percent 
under that Diagnostic Code, severe limitation of motion must 
be shown.  As the 1997 and 2000 VA examinations reveal 
significant range of motion, and as the 2000 VA examination 
found the loss of motion between 15 and 40 percent, the Board 
finds that a disability evaluation in excess of 20 percent is 
not warranted under that Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  The Board notes that separate 
disability evaluations under Diagnostic Code 5295 and 5292 
are not warranted as they both involve limitation of motion.  
See 38 C.F.R. § 4.14 (1999); VAOPGCPREC. 09-98. 

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain.  
While the Board notes that the 1997 examiner indicated that 
the veteran had pain with all movements, the Board finds the 
results of the 2000 VA examination more probative in this 
regard as that examiner directly addressed the question of 
functional loss due to pain, fatigue, weakness, 
incoordination, and repetition.  The 2000 examiner concluded 
that there was only a 15 to 40 percent loss of motion as a 
result of these factors.  In addition, the Board notes that 
the evidence is negative as regards deformity, atrophy, 
instability of station, and instability of locomotion due to 
the service-connected low back disorder. 

The veteran has reported flare-ups weekly due to prolonged 
sitting, standing, or weight-bearing.  However, the 2000 
examiner concluded that the flare-ups did not interfere with 
his employment.  The Board notes that the 2000 VA examiner 
found that the service-connected back disorder did not 
interfere at all with the veteran's employment.  It appears 
that this opinion was based, at least in part, on the belief 
that the veteran had missed no work in the last year due to 
his back.  As noted above, the veteran has reported that he 
has missed work due to back pain.

In light of all the evidence of record, the Board does not 
find that an increased rating is warranted under 38 C.F.R. 
§§ 4.40 or 4.45.  It appears that some of the reported missed 
work may be due to an intercurrent on-the-job injury in 
November 1996.  Further, the evidence shows that the veteran 
has been able to retain his current employment as a 
purchasing agent for several years despite his back problems.  
In addition, the chiropractic records, like one dated in 
March 1998, show that the veteran had improvement in his 
symptoms with treatment.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence is 
against entitlement to a higher schedular evaluation for his 
low back disorder with sciatic paresthetica.  Finally, and 
for the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

Residuals of a mallet avulsion fracture of the left ring 
finger and residuals of a fracture of the distal phalanx, 
right middle finger

The Board has reviewed all the pertinent evidence of record.  
Service medical records show that the veteran sustained a 
mallet avulsion fracture of the left ring finger and a linear 
fracture of the distal portion of the right middle finger in 
July 1981 when a lawn chair in which he was sitting 
collapsed.  He underwent open reduction with internal 
fixation of the left ring finger that month.  The veteran was 
service-connected for residuals of a mallet avulsion fracture 
of the left ring finger and residuals of a fracture of the 
distal phalanx, right middle finger, in an October 1992 
rating decision.  Noncompensable evaluations were assigned 
for those disorders, which have been confirmed and continued 
to the present time.

The veteran filed the present claim for increase in April 
1996.  A March 1996 VA treatment record noted that the 
veteran was last seen two years earlier.  He presently 
complains of hand pain.  Examination suggests degenerative 
joint disease and nerve involvement secondary to carpal 
tunnel syndrome or a cervical spine disorder.

In May 1997 the veteran underwent a VA examination.  X-rays 
of the hands were normal, and a physician noted "this is a 
healed mallet fracture with joint involvement" on the X-ray 
report.  The veteran reported pain in the hands which caused 
him to play golf less than he had in the past.  He reported 
stiffness in the distal phalanx of the ring finger.  The 
examiner noted that he was unable to approximate the tips of 
the ring finger within one centimeter (cm.) of the median 
transverse fold.  No limitation was noted as regards the 
right middle finger.  His strength and dexterity were found 
to be normal.

Following the 1998 Remand, additional VA and private 
treatment records were associated with the claims folder.  
These treatment records do not show significant complaint, 
treatment, or diagnosis as regards the left ring finger or 
the right middle finger.  In May 2000, the veteran underwent 
another VA examination.  During the examination, the veteran 
reported constant pain in his hands, a five or six or seven 
on a scale of ten.  He stated he could no longer play golf as 
a result and that his hands were stiff.

The ring finger was one and one-half centimeters from the 
transverse fold when evaluating range of motion of that 
digit.  The veteran reported that he took Ibuprofen as needed 
for his pain.  He also complained of loss of strength in the 
hand.  X-rays of the hands were normal.  The examiner noted 
that the veteran was a purchasing agent for the prosthetics 
department of a VA medical facility and that he had lost no 
time from work due to his service-connected disabilities.  
Therefore, he concluded that the veteran's pathology of the 
service-connected fingers had no bearing on his employment.  
The Board notes that while the veteran subsequently disputed 
the examiner's findings on employability as regards his 
service-connected back disorder, the veteran did not dispute 
those findings as regards the finger disorders.

In a note preceding Diagnostic Code 5220, 38 C.F.R. § 4.71a 
provides that in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits, the following rules will be observed: (1) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable ankylosis.

The veteran's residuals of a mallet avulsion fracture of the 
left ring finger are currently rated as 0 percent disabling 
under Diagnostic Code 5299-5227 as analogous to ankylosis of 
any finger other than the thumb, index, or middle fingers.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5227 (1999).  
Diagnostic Code 5227 provides a sole 0 percent evaluation for 
either the major or minor side.  Thus, the veteran is 
receiving the maximum allowable rating under that Diagnostic 
Code. 

As the veteran is currently receiving the maximum rating 
under Diagnostic Code 5227, the Board has considered whether 
referral under 38 C.F.R. § 3.321(b)(1) is warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As evidence 
has not been presented to show that the veteran's case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards, the Board does not find that such referral is 
warranted. 

The Board has considered other Diagnostic Codes for 
application.  Under the provisions of Diagnostic Code 5155, a 
10 percent rating will be assigned for amputation of the ring 
finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5155 (1999).  In this case, there is 
clearly no evidence of amputation of any portion of the left 
ring finger.  

Although the veteran reports pain, the recent examination 
reports reveal that he can move the left ring finger to 
within 2 inches (or 5.1 centimeters) of the median transverse 
fold of the palm.  Further, the medical evidence shows that 
there is normal strength and dexterity in the hand, and X-ray 
results were essentially negative.  

There was no competent evidence of weakened movement, excess 
fatigability or incoordination involving the left ring 
finger.  With consideration of 38 C.F.R. §§ 4.40, 4.45 and 
4.59, it is the opinion of the Board that neither alone, nor 
with consideration of the veteran's complaints of pain, does 
the evidence indicate functional impairment due to residuals 
of a fracture of the left ring finger such that the 
disability meets or more nearly approximates the criteria for 
a compensable rating under any potentially applicable 
diagnostic code.  The May 2000 examiner noted that range of 
motion was with consideration of pain, fatigue, weakness, and 
incoordination and was altered by repetition.

In addition, the 2000 VA examiner did not find that the 
service-connected left finger disorder had any effect on the 
veteran's employability.  Thus, the Board concludes that a 
compensable rating for this disability is not warranted.

As regards the residuals of a fracture of the distal phalanx, 
right middle finger, they are currently rated as 0 percent 
disabling under Diagnostic Code 5299-5226 as analogous to 
ankylosis of the middle finger.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5226 (1999).  Diagnostic Code 5226 provides a 
sole 10 percent evaluation for either favorable or 
unfavorable ankylosis of the middle finger for either the 
major or minor side.  The rating schedule does not provide a 
compensable rating for limitation of motion of the middle 
finger that falls short of ankylosis.

The competent evidence of record does not show limitation of 
motion of the right middle finger.  X-ray results were 
negative.  The 1997 and 2000 VA examinations of record did 
not indicate that the fracture of the veteran's right middle 
finger produced residual impairment of function due to such 
factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  See 
38 C.F.R. § 4.40, 4.45, 4.59 (1999).  The May 2000 examiner 
noted that range of motion was with consideration of pain, 
fatigue, weakness, and incoordination and was altered by 
repetition.  That examiner did not find that the service-
connected right finger disorder had any effect on the 
veteran's employability.  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for residuals of a fracture of the distal 
phalanx, right middle finger. 

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence is 
against entitlement to a higher schedular evaluation for his 
left ring finger and right middle finger disorders.  Finally, 
and for the reasons discussed above, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).


ORDER

Claims for increased ratings for a low back disorder with 
sciatic paresthetica, residuals of a mallet avulsion fracture 
of the left ring finger, and residuals of a fracture of the 
distal phalanx of the right middle finger are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


